      Case 2:20-cv-02047-JCM-VCF Document 5 Filed 12/02/20 Page 1 of 3



 1   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 2   CLARK HILL PLLC
     3800 Howard Hughes Drive, Suite 500
 3   Las Vegas, Nevada 89169
     E-mail: jthompson@clarkhill.com
 4   Telephone: (702) 862-8300
     Facsimile: (702) 862-8400
 5   Attorney for Defendant
     Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     CAROL HAGERMAN,                  )                 Case No. 2:20-cv-02047-JCM-VCF
10                                    )
                                      )
11                       Plaintiff,   )
                                      )
12   vs.                              )                 JOINT MOTION FOR EXTENSION OF
                                      )                 TIME FOR DEFENDANT EQUIFAX
13                                    )                 INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC )
     and BANK OF AMERICA N.A.,                          FILE ANSWER
14                                    )
                                      )
                                      )                 FIRST REQUEST
15                       Defendants.
                                      )
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of

18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19   no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
20
     AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
21
     answer, move or otherwise respond to the Complaint in this action is extended from December 1,
22
     2020 through and including December 31, 2020. The request was made by Equifax so that it can
23

24   have an opportunity to collect and review its internal files pertaining to the allegations in the

25   Complaint, and Plaintiff approves. This stipulation is filed in good faith and not intended to

26   cause delay.
27          Respectfully submitted, this 30th day of November, 2020.
28
     Case 2:20-cv-02047-JCM-VCF Document 5 Filed 12/02/20 Page 2 of 3



 1

 2   CLARK HILL PLLC                                    No opposition
 3   By: /s/Jeremy J. Thompson                           /s/Michael Kind, Esq.
     Jeremy J. Thompson                                 Michael Kind, Esq.
 4   Nevada Bar No. 12503                               Nevada Bar No. 13903
     3800 Howard Hughes Pkwy,                           KIND LAW
 5
     Suite 500                                          8860 South Maryland Parkway, Suite 106
 6   Las Vegas, NV 89169                                Las Vegas, NV 89123
     Tel: (702) 862-8300                                Phone: (702) 337-2322
 7   Fax: (702) 862-8400                                Fax: (702) 329-5881
     Email: jthompson@clarkhill.com                     Email: mk@kindlaw.com
 8
     Attorney for Defendant Equifax Information
 9
     Services LLC
10                                                      George Haines, Esq.
                                                        Nevada Bar No. 9411
11                                                      HAINES & KRIEGER, LLC
                                                        8985 S. Eastern Ave., Suite 350
12                                                      Henderson, NV 89123
13                                                      Phone: (702) 880-5554
                                                        Fax: (702) 385-5518
14
                                                        Attorneys for Plaintiff
15

16

17   IT IS SO ORDERED:

18
     __________________________
19   United States Magistrate Judge
20           12-2-2020
     DATED: __________________
21

22

23

24

25

26

27

28

                                                  -2-
     Case 2:20-cv-02047-JCM-VCF Document 5 Filed 12/02/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 30th day
 3
     of November, 2020, via CM/ECF, upon all counsel of record:
 4

 5

 6                                               By: /s/ Jeremy J. Thompson
                                                 Jeremy J. Thompson
 7                                               Nevada Bar No. 12503
                                                 3800 Howard Hughes Pkwy, Suite 500
 8                                               Las Vegas, NV 89169
                                                 Tel: (702) 862-8300
 9                                               Fax: (702) 862-8400
10                                               Email: jthompson@clarkhill.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -3-
